Citation Nr: 1731953	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  06-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including as secondary to a service-connected right shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability prior to February 26, 2015, and in excess of 20 percent since February 26, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The December 2009 decision denied service connection for both shoulders, and the Veteran appealed that determination to the Board.  Then, a March 2015 rating decision granted service connection for the right shoulder, assigning a 10 percent evaluation effective August 18, 2009, and a 20 percent evaluation effective February 26, 2015.  The Veteran then disagreed with those assigned ratings, perfecting another appeal to the Board in August 2015.  

In September 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at the RO.  The claims file contains a transcript of the hearing. 

In March 2016, the Board denied the claim for an increased rating for the right shoulder condition, and the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the parties agreed to and the Court granted a Joint Motion for Remand (JMR).  The 2017 JMR remanded a claim of entitlement to an initial rating in excess of 10 percent for a right shoulder disability prior to February 26, 2015, and in excess of 20 percent for a right shoulder disability since February 26, 2015 to the Board for action consistent with the JMR.  The Board has complied with the terms of the JMR below.

In December 2016, the Board remanded the claim for service connection for the left shoulder for an adequate medical opinion.  An opinion was provided, and the claim was readjudicated in a January 2017 supplemental statement of the case.  The Board finds substantial compliance with its remand instructions with respect to the left shoulder claim, so it may proceed to the merits of that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of rheumatoid arthritis affecting his left shoulder.  There is no medical evidence, however, suggesting this condition is related to service or has been caused or aggravated by a service connected disability.

2.  Prior to February 26, 2015, the Veteran's service connected dominant right shoulder disability was manifested by popping, pain on movement, perceived weakness in the arm, swelling, and limited range of motion above shoulder level.

3.  Since February 26, 2015, the Veteran's service connected dominant right shoulder disability has been manifested by popping, pain on movement, perceived weakness in the arm, swelling, and limited range of motion with forward flexion to 70 degrees, abduction to 70 degrees, and internal rotation to 90 degrees.

4.  The Veteran has a dislocated clavicle and a AC separation.


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder condition is not caused or aggravated by the service connected right shoulder disability, nor is it otherwise related to service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

2.  Prior to February 26, 2015, the criteria for a rating in excess of 10 percent disabling for a right shoulder disability were not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

3.  Since February 26, 2015, the criteria for a rating excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

4.  The criteria for a separate 20 percent rating for dislocation of the Veteran's right clavicle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.71a, Diagnostic Code 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.


Service Connection, Left Shoulder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran seeks entitlement to service connection for a left shoulder disability, including as secondary to a service-connected right shoulder disability.

The Veteran has been diagnosed with a rheumatologic condition that affects his joints and causes pain in his left shoulder.  With respect to secondary service connection, the remaining element is an etiological relationship between the service connected right shoulder disability and the left shoulder disability.  Specifically, the determinative question is whether the right shoulder disability caused or aggravated (worsened) the left shoulder disability.  Buckley, 12 Vet. App. at 84; Allen, 7 Vet. App. 439.

The Veteran has offered his own etiological opinion, but the record contains no indication that he has the specialized education, training, or experience needed to determine the etiology of his current left shoulder disability.  While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the correct diagnosis or etiology of a rheumatologic condition causing left shoulder pain.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current disability.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Likewise, the Veteran's wife is competent to give evidence about what she observed, including the fact that she observed the Veteran favoring his left arm.  However, while competent to note visible signs of pain that she observed in the Veteran, she is not competent to render an opinion that her husband's left shoulder pain is secondary to his service connected right shoulder injury.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Veteran provided testimony during a September 2015 hearing.  The Veteran asserted that he relied solely on his left shoulder, due to his inability to use his right arm, and that his left shoulder had begun to weaken as a result.

In a June 2016 VA examination, the Veteran told the examiner that he is unable to life anything with his left shoulder, and that he can lift up to 2 pounds with his right shoulder.

On the issue of etiology, the only competent medical evidence of record directly addressing the question is that provided by the December 2016 VA examiner.  The examiner reviewed the evidence of record and concluded that the Veteran's current left shoulder disability is less likely than not caused by or aggravated by his service-connected right shoulder disability.  As reasoning, the examiner points to the Veteran's functional history and his ability to perform tasks and activities after his right shoulder injury in 1988, and ultimately concluded that there is no evidence to suggest that his right shoulder injury during a football game in 1988 contributed to his left shoulder condition.  The examiner goes on to explain "he has a rheumatologic condition that affects his joints and his rheumatologist states clearly that the symptoms in his shoulders are secondary to his other joint complaints such as hip pain with no aggravation of the left shoulder secondary to service connected right shoulder disability."  As further support for the examiner's findings, she notes that the July 2015 rheumatology note reports a lack of signs of trauma to the Veteran's shoulder.  As requested by the Board, the examiner also clarified a statement made by a previous examiner concerning the Veteran's reliability as a historian in stating "Dr. Mahmoud Shah refers to the Veteran's self-report of his medical history as being unreliable."

In short, the opinion is well-grounded in the facts, is thoroughly reasoned, and, so, is quite persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Medical records from Group Health, dated July 1, 2015 indicate that "over the last 2 months in addition, the patient has begun experiencing pain and popping in the left shoulder."  The medical records from the Group Health Cooperative include shoulder examinations, but, the examiner fails to indicate which shoulder is being tested.  The examiner notes "there is also tenderness in the mid trapezius as a focus of his discomfort.  He is able to abduct to about 90 degrees in the palm down position and about 105 degrees in the palm up position."  The examiner does not opine as to the etiology of the left shoulder disability.

Pursuant to the previous Board remand, records from the Puget Sound VAMC were obtained and associated with the claims file.  These records are largely silent concerning the Veteran's shoulder condition(s), save for "shoulder pain" listed on the active problems portion of the examiner's note.

In sum, the evidence fails to show either an in service event or injury affecting the left shoulder, or, that the Veteran's service connected right shoulder injury aggravated or worsened the left shoulder.  The Veteran has a diagnosis of rheumatoid arthritis, which the December 2016 VA examiner concluded is more likely than not the cause of the Veteran's joint complaints, including symptoms associated with the left shoulder, and that this condition was not caused or aggravated by the right shoulder.

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the claim for service connection of the Veteran's left shoulder disability.

Increased Rating, Right Shoulder

The Veteran's right shoulder disability has been evaluated under Diagnostic Code (DC) 5201, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 contemplates a disability of the arm manifested by limitation in motion.  Under DC 5201, limitation of the dominant arm at the shoulder level warrants a 20 percent rating.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R.  § 4.71a, DC 5201.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

In the present case, the Veteran seeks a higher initial rating and staged rating.  The Veteran has been awarded a 10 percent initial rating since August 19, 2009, and a 20 percent rating since February 26, 2015.  The Veteran asserts that he has popping in his right shoulder, limited range of motion, pain on movement and difficulty lifting objects.
The JMR found no deficiencies in the Board's prior analysis of entitlement to higher ratings under Diagnostic Code 5201.  The Board has reexamined the evidence and finds no change in its prior determinations with respect to higher ratings under this code.

Prior to February 26, 2015

In a March 2015 rating decision, the RO granted the Veteran a 10 percent rating, effective August 18, 2009, based on painful motion pursuant to 38 C.F.R. §4.59.  The Board's review of the available records during this period, including VA treatment records and private treatment records, fail to demonstrate a limitation of motion warranting a rating above 10 percent.  

During the period prior to February 26, 2015, the Veteran consistently complained of right shoulder pain with movement.  In October 2009, the Veteran received corticosteroid shots from a private treating physician at Group Health.  Aside from records denoting the shoulder injections, no substantive assessment of the Veteran's right shoulder was conducted until 2013, when the Veteran started physical therapy (PT) at the American Lake, Washington VA Medical Center (American Lake VAMC).  In other words, these medical records, while indicating the Veteran had chronic shoulder pain, did not provide any objective findings that would allow any meaningful evaluation under VA's rating schedule. 

From February 2013 through April 2013, the Veteran attended PT at the American Lake VAMC to increase the functionality of the right shoulder.  In early February 2013, at the initial PT consult, the Veteran reported constant, unchanging right shoulder pain with the symptoms affecting his activities when the pain reached a 7- 10 (10 being the most intense).  He reported that cortisone shots improved the pain.  At the time, the Veteran was employed as a probation officer.  Range of motion tests revealed flexion to 130 degrees with end range pain; abduction to 144 degrees with pain during motion, and normal adduction.  With range of motion being above shoulder level, the disability was closely approximated by a 10 percent rating with a showing of painful motion without additional limitation in range of motion of the arm.  
During the Veteran's PT appointment in February 2013, the Veteran's active flexion had reduced significantly to 90 degrees with the bone starting to click.  The Board notes that such a range of motion would be consistent with a 20 percent rating.  However, the Board does not review results in a bubble.  Each evaluative test is viewed in the context of the entire record.  This particular finding was an outlier when compared to the other contemporaneous records to be discussed below.

In reviewing subsequent PT treatment records, the Veteran's active flexion increased to above shoulder height in later evaluations.  In March 2013 PT appointments, the Veteran's active flexion was, at worst, to 120 degrees and at best to 160 degrees, which is above shoulder height despite having continued pain, which he reported as between 5-7 out of 10.  At the conclusion of PT in April 2013, the Veteran reported that he was not that concerned with the right shoulder disability due to more pressing issues with his sarcoidosis.  The April 2013 notation is the last of record during this period discussing the severity of the Veteran's right shoulder.

In subsequent primary care consults conducted in March 2013, June 2013, October 2013 and July 2014 at American Lake VAMC, the Veteran continued to complain of shoulder pain, but no additional range of motion limitations were noted at any consultation.  Only the March 2013 and June 2013 consultations specifically mentioned right shoulder pain.  The other consultations note shoulder pain generally without identifying which shoulder. 

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, prior to February 26, 2015, the Veteran experienced tenderness in the mid trapezius and was able to abduct to about 90 degrees in the palm down position and 105 degrees in the palm up position and examination of the shoulders revealed limited AC joint tenderness to palpation.  Internal and external rotation against resistance revealed no unilateral weakness and adduction provoked modest discomfort.  The Board finds that the aforementioned symptomatology does not warrant a higher disability rating in this case.

Since the range of motion was above shoulder height for the majority of the Veteran's right shoulder evaluations, the Board finds a continuance of the 10 percent rating to be appropriate absent evidence of additional limitation in range of motion.  Higher ratings require additional loss of range of motion, which was not shown in this case.

After February 26, 2015

In a March 2015 rating decision, the RO assigned the Veteran a 20 percent disability rating, effective February 26, 2015.

During the February 2015 VA examination, the examiner reported right shoulder flexion as 70 degrees (this is also where painful motions begins) and right shoulder abduction as 70 degrees.  The Veteran's range of motion measurements, after repetitive use, was 70 degrees.  Right shoulder external rotation ended at 35 degrees and objective evidence of painful motion began at 35 degrees.  Right shoulder internal rotation ended at 90 degrees and there was no evidence of painful motion.  As for functional loss, the examiner indicated that the Veteran has less movement than normal in both shoulders.

The Veteran also submitted private medical records in support of his claim.  However, as discussed above, medical records from the Group Health Cooperative include shoulder examinations, but, the examiner fails to indicate which shoulder is being tested.  For instance, the examiner notes "there is also tenderness in the mid trapezius as a focus of his discomfort.  He is able to abduct to about 90 degrees in the palm down position and about 105 degrees in the palm up position."  Even assuming, arguendo, that the testing described above did apply to the right shoulder, the range of motion was at least at shoulder level, which is consistent with a 20 percent rating.

In his appeal to the Court, the Veteran argued that the February 2015 examiner failed to examine the Veteran's functional range of motion when bearing weight.  This was addressed in the June 2016 VA examination wherein the examiner noted that there is no evidence of pain with weight bearing when testing flexion, abduction, external abduction or internal rotation.  Therefore, to the extent there were any perceived inadequacies in the 2015 examination, this was corrected by a subsequent adequate exam.

During the September 2015 hearing, the Veteran testified that he had lost the use of his right arm which has resulted in total reliance on his left arm.  The Veteran further states that when he attempts to use his right arm he can hear and feel "popping and cracking".  As discussed above, the VA and private medical evidence still shows the ability to raise the arm to shoulder height, which is not consistent with loss of use.  

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Diagnostic Code 5203

Finally, the JMR directed the Board to analyze the Veteran's right shoulder disability with respect to the applicability of DC 5203.  Specifically, the Board is to address the February 2015 VA examination report wherein the examiner diagnosed the Veteran with acromioclavicular (AC) separation in his right shoulder and indicated "yes" when asked "does the Veteran have an AC joint condition or any other impairment of the clavicle or scapula?"  The examiner indicated dislocation (acromioclavicular separation or sternoclavicular dislocation) affecting the Veteran's right side.

In addition, the Veteran testified during his September 2015 hearing that his shoulder often "pops out of place."  The Veteran did not indicate that he experienced "loose movement" associated with his right shoulder disability.  The Veteran also testified that he is unable to lift objects with his right arm and even tasks requiring little strength, such as shaking hands, now require the exclusive use of his left arm.  Multiple lay statements provided by the Veteran describe the Veteran as guarding his right arm so as to avoid any contact that would result in pain.

Under DC 5203, a 20 percent disability rating (the highest rating under the code) is appropriate where there is dislocation of the clavicle or scapula.  The Board finds the February 2015 examiner's findings highly probative, and that an additional rating under DC 5203 is warranted in this case.  The Board recognizes that a November 1988 service treatment record notes "Fell on R shoulder; possible AC separation" and an emergency care and treatment record that notes "...dislocated right clavicle" and probable AC separation.  A following chronological record of medical care notes that an x-ray revealed AC separation of 2-3 degrees.  However, the medical evidence of record does not describe the Veteran's dislocated clavicle as chronic; rather, the first medical evidence that the Veteran's right shoulder dislocation was an ongoing problem, rather than an isolated incident during service, was the February 2015 VA examiner's finding of ac separation and dislocation affecting the Veteran's right side.  None of the private or VA medical records prior to the 2015 examination mention any dislocation issues.

The Board has considered the aforementioned diagnostic codes, and the corresponding rating criteria for each, so as to avoid an award for overlapping and duplicative symptomatology.  See 38 C.F.R. § 4.14.

Accordingly, the Board finds that the Veteran's right shoulder dislocation justifies a 20 percent disability rating under DC 5203, effective February 26, 2015, the date competent medical evidence was provided to establish that the Veteran suffers from a dislocated clavicle and AC separation.

Extraschedular Consideration

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's right shoulder disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

The Veteran's right shoulder symptoms such as painful motion, limitation of motion, dislocation and/or "popping", and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although DC 5201 allows for higher a rating, the Board fully explained why the higher rating is not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with shoulder disability when assigning the schedular ratings.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   The Board finds that the rating schedule is adequate for rating the Veteran's right shoulder disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case does not raise the issue of unemployability due to the Veteran's service connected disabilities.

Duties to Notify and Assist

In this case, the Veteran, via counsel, contends that the Board erred when it failed to ensure that the duty to assist was satisfied by relying on an inadequate examination, that being the February 2015 examination.  Specifically, he argues that VA did not satisfy its duty to assist by relying on an examination that did not test for functional range of motion when bearing weight.

As discussed above, the omission of the February 2015 examiner was remedied in the June 2016 examination wherein weight bearing range of motion testing was conducted.  There have been no allegations that the Veteran's shoulder condition has worsened since his last examination or that there remain any outstanding, relevant treatment records.  He was provided a letter following the Court's action, yet has not identified any further development needed.

Neither the Veteran, nor his counsel, have expressed any further concerns with VA's duties under the VCAA.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.















[Continued on Next Page]
ORDER

Entitlement to service connection for a left shoulder disability is denied.

Prior to February 26, 2015, an initial rating in excess of 10 percent for a right shoulder disability is denied. 

After February 26, 2015, a rating in excess of 20 percent for a right shoulder disability is denied.

From February 26, 2015 an additional rating of 20 percent under DC 5203 for the right shoulder is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


